Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the merchandise, consisting of 109 pieces of glass-ware from case 2179, was not in fact imported. In accordance with stipulation of counsel and following the decision cited, as well as that in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon the 109 pieces of glassware missing from case 2179. The protest was sustained to this extent.